 SAV-MOR FOODS39Eberle Builders,Inc. d/b/a Sav-Mor FoodsandRetailClerks Local 1439,affiliatedwith Retail ClerksInternational Association.Case 19-CA-4501record, and after due consideration of the briefs filed by theRespondent and Charging Party, there is hereby made thefollowing:October 21, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn June 3, 1970, Trial Examiner Henry S. Salimissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged incertain unfair labor practices alleged in the complaint,as set forth in the attached Trial Examiner's Decision.Thereafter, the Charging Party filed timely exceptionsto the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.1We find it unnecessary to the Decision hereinto hold that the lawplaced an affirmative duty on the Union to make inquiry of Respondentregarding doubts the Union might have had with respect to Respondent'sMarch 31 letter.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEHENRY S. SAHM, Trial Examiner: This case heard atSpokane, Washington, on February 24, 1970, pursuant to acharge, filed the preceding September 15, and a complaint Iissued December 11, 1969, presents one question, namely:whether the Respondent effectively withdrew from amultiemployer collective-bargaining unit. Upon the entireIPara.5of the complaint which reads "Associated Industries ofSpokane"was amended to read"Associated Industries of the InlandEmpire."2The reporter mistakenly captioned the parties' joint exhibits as "JointFINDINGSOF FACT2I.THE BUSINESS OF THE RESPONDENT AND THELABOR ORGANIZATION INVOLVEDRespondent, herein called also Sav-More Food Stores,Inc., and Sav-More Foods, a Washington corporation, isengaged at Spokane, Washington, in the retail sale ofgroceries, meat products, and miscellaneous articles. At itsfood market at 1019 East Francis Street, the said grocerystore annually sells groceries,meats,and sundries valued inexcess of $500,000, of which items valued in excess of$50,000were purchased and received directly fromsupplierswho, in turn, had received said goods fromoutside the State. It is found Respondent is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.The Charging Party, Retail Clerks Local 1439, affiliatedwith Retail Clerks International Association, herein calledthe Union, is a labor organization within the meaning ofSection 2(5) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.Undisputed FactsThe Sav-More Food Stores, Inc., incorporated. in theState of Washington on April 22, 1959, was a member oftheAssociated Industries of the Inland Empire, hereincalled the Association, for the purpose of collectivebargainingprior to and during 1964. In 1964, theAssociation and Retail Clerks Local 1439, hereinafterreferred to as the Union, executed a 5-year collective-bargaining agreement. Sav-More Food Stores, Inc., ran intofinancial difficulties and executed onMarch 6, 1967, byitsmajority and principal shareholder, Anton Eberle, anassignment to the Spokane Merchants Association for thebenefit of its creditors, transferring all its assets including$22,000 in cash. At the time of this assignment, Sav-MoreFood Stores, Inc., which at one time operated six grocerystores,was operating only one store located at 1019 EastFrancis Street in Spokane.After this creditors' assignment, the East Francis Streetstore, the remaining store of Respondent, was operated bytheSpokaneMerchantsAssociation,and it advisedcreditors of Sav-More Food Stores, Inc., of the status of theassignment for the benefit of creditors. Spokane MerchantsAssociation operated the store for approximately a weekfrom March 6, to March 14, 1967, and the store thenclosed on March 15.On March 23, 1967, Eberle Builders, Inc.,3 "primarilyowned by Anton Eberle" purchased for $65,000 theinventory and fixtures of the East Francis Street store fromSpokaneMerchants Association, whereupon Sav-MoreFood Stores, Inc., went out of existence. On March 23,Board's." It is hereby corrected to read "Joint Exhibits."3Anton Eberle and his wife are incorporators and owners of bothEberleBuilders,Inc., which was incorporated in 1956, and Sav-More FoodStores, Inc., established in 1959.186 NLRB No. 8 40DECISIONSOF NATIONALLABOR RELATIONS BOARD1967, Eberle Builders, Inc., d/b/a Sav-More Foods, enteredinto a lease agreement whereby the store was rented byAnton and Marianna Eberle, husband and wife. On thesame day, Eberle Builders, Inc., and Anton Eberle and hiswife,Marianna, executed a chattel mortgage and real estatemortgage with Spokane Merchants Association as themortgagee.4 The following day, March 24, the store wasreopened for business by Eberle Builders, Inc., doingbusiness under the firm name of Sav-More Foods.5On March 13, 1969, the Union served notice on theAssociation, and on "[Anton] Eberle or Marilyn Peterson"stating that "This letter will serve as a sixty (60) day noticethat we desire to open our agreement for modification andadditions to the present agreement that expires June 1,1969."6 By certified letter dated March 31, 1969, Joseph P.Delay, "Attorney for Tony Eberle et ux," notified theUnion as follows:This letter is 60 day notice that Tony Eberle orMarilyn Peterson does hereby terminate and cancel thepresent agreements that expire June 1, 1969, effectiveJune 1, 1969.By letter dated March 31, 1969, the Association sent to 10named employers, a copy of the Union's new contractproposals and notice to attend a negotiating meeting onApril 9. The Respondent's name does not appear amongthe named addressees. Meetings were thereafter held andon May 13, 1969, the Association sent a letter to eightnamed employers, but Respondent's name does not appearamong those listed, enclosing "a summary of the status ofnegotiations to date" and a notice when the nextnegotiating meeting would be held. On August 18, 1969, theUnion and Association executed a collective-bargainingagreement captioned "Spokane Food Agreement" effectivefrom June 1, 1969, to June 1, 1972.Shortly after the Union delivered a copy of the 1969-1972"Spokane Food Agreement" to Respondent, it beganpicketing the Sav-More Foods store at 1019 East FrancisStreet on September 8, 1969, and picketing was continuingon February 24, 1970, the date of this hearing.B.The TestimonyDannie O'Brien,secretary-treasurer of the Union for 8years, was the General Counsel's sole witness. He testifiedthat at no time from 1967 to 1969, inclusive, did he or theUnion ever receive a notice of withdrawal from AntonEberle,Marilyn Peterson, Sav-More Foods, Inc., EberleBuilders,Inc., Sav-More Food Stores, Associated Indus-triesof the Inland Empire, or anyone else that theAssociation no longer represented Eberle or any of hiscorporate entities for the purpose of collective bargainingwith the Union.On cross-examination, O'Brien was referred to a letterdated March 31, 1969, which he admitted receiving from4SpokaneMerchantsAssociation changed its name to NationalAssociation of CreditManagement Its former name is used in thisDecision as that is what it is referred to in the transcript5Counsel for the Union proposed a stipulation that when Sav-MoreFoods opened for business on March 24, 1967, that it employed "basicallythe same employees who were employed" by Sav-More Food Stores, Inc,but the parties were unable to agree However,MarilynPeterson,manager,and a part owner of the store, testified that when the store reopened, theyemployed the same people who worked in the bankrupt store ThisJoseph P. Delay, Eberle's lawyer, notifying the Union thatEberle was terminating, as of June 1, 1969, his authority fortheAssociation to represent him in the impending newcontract negotiations with the Union which were scheduledto begin shortly.7 O'Brien acknowledged he did not contactEberle or his attorney after receiving the said notice. Whenhe was asked: "Didn't you wonder what the attorney meantwhen he sent that letter?", his answer was "No, I did not."Respondent's counsel then asked him again, "Why didn'tyou wonder about it?" and O'Brienambiguously replied:First of all, they had been, and still are, as far as I amconcerned, they had been affiliated and a member oftheAssociation, regardless of whether they are duespaying members or not, they are represented by theAssociation. Some of the exhibits will prove this fact soitwas not necessary for us to be concerned about theletter.Counsel persisted and asked O'Brien if he did not think heshould have advised Respondent that he had received thisnotice of withdrawal and his equivocal answer was "Notnecessarily." Then he was asked if he didn't feel that he hadto do anything and his evasive answer again was "Notnecessarily."Respondent's counsel made reference to a union letter,dated March 13, 1969, addressed to the Association's thenmanager, Charles R. Lyon, which listed the names of nineemployers, but did not include Respondent, which letterstated the Union was giving 60-day notice of intention toreopen the contract due to expire on June 1, 1969.8 Theletter,which was signed by O'Brien, also stated that theUnion "ha[d ] requested a new list of the employers that theassociationmay now represent or no longer representwithout answer. However, let it be know [sic] by this letterthat this is a sixty (60) day opener that this is to include allemployers of the food agreement that is now signatory tothe present agreement." O'Brien was then asked why inlisting the names of the employers in his letter (Joint Exh.12), he failed to include Respondent and his answer readsas follows:I think you will find on that particular opener going tothe Association, that I included several members of theAssociation that they did the negotiating for, however,you will also find that I sent out particular individualnotices to those that were affiliated and those who werenot affiliated with the Association.Such a letter dated March 13, was sent by the Union to"Mr. Tony Eberle or Marilyn Peterson." Eberle then turnedover this letter on March 19, to his attorney, Joseph P.Delay, who, in turn, notified O'Brien by letter dated March31, that Respondent was no longer represented by theAssociation 9Dannie O'Brien, the union official, was asked, if duringthe 1969 negotiations with Michael J. O'Brien, manager oftestimony stands uncontradicted Seeinfra6 The agreement executed on June 1, 1964, was to expire on June 1,1969, suprarA copy ofthis letter was also sent to the Association. See above8Joint Exh 12 This letter also states,inter alia,"We understand theAssociated Industries now or did represent the following firms " and thenlisting the names of the above-referred to nine Spokane area grocery storeowners9 See Joint Exh 17 above SAV-MOR FOODSthemultiemployers'bargaining association, they haddiscussedRespondent's"status. " 10DannieO'Brien'sanswer reads as follows:Oh, I don't actually recall what was mentioned, butthere hadbeen somecomment in regard to the letterthat I received from the attorney.... on April 2nd.Union official O'Brien went on to testify that upon receiptof Respondent's notice of withdrawal from the Associationthat he failed to contact either Eberle or his attorney.When O'Brien was asked when he first learned that"Respondent withdrew from the Association," his answerwas: "Actually I was not aware of it until after we hadcompletednegotiations." It was stipulated that the Unionand Association executed the agreement on August 18,1969.O'Brien admitted that he was aware Respondent wasexperiencing "financial difficulties" testifying that when the1964 contract was signed that Respondent owned fivestores but that he later "disposed" of four stores. He denied,however, knowing that Respondent had made an assign-ment of all his assets for the benefit of his creditors inMarch 1967. When it was pointed out to O'Brien by counselthat he was a trustee and secretary of the Retail ClerksHealth and Welfare Trust Fund, O'Brien was forced toadmit, after a considerable amount of circumlocution, thathe knew thetrusteesof the above-mentioned fund filed aclaim againstRespondent for debts owed to the RetailClerks Joint Labor-Management Trust.1'Michael J. O'Brien,'imanager of Associated Industries ofthe Inland Empire, since April 1, 1969, was the industryspokesman for the employer members of the Association, inthe negotiations with the Union which began on April 9and culminatedin an agreementbeing executed on August18, 1969.12O'Brien, the Association's manager, testified asfollows: The letter dated March 31, which the Union sent tothe employers listed in the letter, requested them to attend anegotiatingmeeting onApril 9, and testified O'Brien they"were the members of Associated Industries, to myknowledge, as of that date of March 31, the members thatwe were representing in collective bargaining.. . . I did notconsider [Eberle] as being represented in the negotiations,"which commenced on April 9.13 When O'Brien, theAssociation'smanager,was asked if the Union inquiredduring the course of contract negotiations whether theAssociation was representing Respondent, he replied asfollows:My best recollection is that it was approximately the 5thof July. . . . I would say roughly the 1st of July of '69.DannieO'Brien,the secretary of Retail Clerks,contacted me. My recollection is it was after one of ournegotiatingmeetings. . . . He said something to theeffect,"Where does Eberle fit into this, are yourepresenting Eberle?" My reply was that I didn't know.I said I would check and I called Mr. Eberle. . . . IcalledMr.Eberle at his store and asked him ifAssociated Industries was representing him in thenegotiations and he said no, very flatly he said no, thathe did not wish to be represented in the negotiations.41... I called Dannie O'Brien prior to July 18 I believeabout July 1, and I said that I did check with Mr. Eberleand he said that Associated Industries did not representhim in these negotiations. I contacted Mr. O'Brien bytelephone and said I had talked to Mr. Eberle and thatMr. Eberle said that Associated Industries was not torepresent him or Sav-More during these negotiations.Well,Dannie said then that he would contact Mr.Eberle after the negotiations were over and he wouldsign a contract or have pickets. I remember the picketsbecause I think there was some discussion about thefact that the pickets would hurt Mr. Eberle in theparticular location where his store was. . . . I believe Irelated this toMr. Eberle, that he was faced with thiswhen the negotiations were completed.The witness continued that he has had occasion to checkon the membership status of Respondent, Eberle or hisCompany, since his conversation with O'Brien, the Union'snegotiator, and he determined from the records of theAssociation that "Mr. Eberle rejoined our Association, Ibelieve, on March 5th. . . . but I think it was March 5ththat he sent the application back to reenter the Association,March 5, 1969." Respondent's Exhibit No. 2 shows thatSav-More Foods by Anton Eberle filed an application formembership in the Associated Industries of the InlandEmpire, dated March 5, 1969, with the "effective date ofmembership April 1, 1969." When O'Brien was asked ifRespondent has been a member of the Association sinceApril 1, 1969, his answer reads as follows:Iwould say they were, Your Honor, until approximate-lyAugust or September when they terminated themembership. They sent back the billing and said tocancel their membership, that they . . . In fact, I don'tknow that it [a letter of termination] exists. It was thebillwe sent out and there had been a notation on it toplease cancel their membership and that was all. Oursecretary might have thrown it away even.. . . I believeitwas signed by Tony Eberle, but I couldn't say that forsure.He stated at one point in his testimony, the approximatedate that he received the withdrawal notice from Eberle was"either August or September 1969."TRIAL EXAMINER: Can you recall whether it wasbefore the execution date of the new contract of August18, 1969, was it before or after that?THE WITNESS: I would say it was after that, YourHonor, because it was after the picketing had com-menced. I would say it was after the execution of thenew contract.When the witness was informed that it was stipulatedpicketing began on September 8, his reply was: "On thatbasis I think it came in September 8th."O'Brien testified that he examined the Association'smembership records and other records as to the payment ofmembership dues by its members and that he looked alsointo the membership status of Sav-More Food Stores, Inc.,in 1967. He had with him at the hearing the ledger sheetswhich he referred to as the "dues register," for the period10The negotiations which beganon April 9, 1969, eventuated in acollective-bargaining agreementbeing executed on August 18, 1969.11 It appears that the RetailClerks Joint Labor-Management Trust andthe Retail Clerks Health and Welfare Trust Fund are one andthe same.12Not to be confused with Dannie O'Brien, the union official.13See Joint Exh. 12 andsupra. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom January 1967 to May 1967, inclusive, which shows forSav-More Foods, Inc., that "as of the end of the year of1966 there was a balance due of $60 and it shows themonthly dues were $20 per month at that time. It indicatesthat the dues for the last 3 months of 1966 had not beenpaid. It shows in January an entry of $20 dues which werepayable. It shows that they were not paid through January.It shows in February that the dues were reduced to $5 permonth and that was billed to Mr. Eberle and was paid onthe 24th of February, leaving a balance still of $80. Thenthere was another billing in March of $5 making a balanceof $85. Then in April there is a notation of out-of-businessand a line drawn and the ledger stops there as far as Mr.Eberle is concerned, Sav-More stores is concerned." WhenO'Brien was asked the approximate date when the "out-of-business" notation was placed in the dues register, oppositeRespondent'sname,he testified, "it was in the periodcovered by the month of April [1967] when dues wouldhave been registered."When he was asked what is thepolicyof the Associated Industries in regard to itsmembers' dues delinquencies he answered:[The bylaw as to nonpayment of dues] is that it isdiscretionary with the manager and/or the board ofdirectors as to whether a member may be dropped [fordues delinquency].O'Brien concluded his testimony by stating that there wasapproximately $85 owed by Eberle "at the time the bookswere closed on him," and that he did not consider him amember of the Association after April 1967.On cross-examination, Michael O'Brientestified that hetelephoned Eberle in July at which time Eberle advised himthat the Association was not to bargain for him. However,continues O'Brien's testimony, he first learned that Eberlewithdrew from the Association when he received a copy ofa letter dated March 31, 1969, which Eberle's attorneywrote to Dannie O'Brien, secretary-treasurer of theUnion.14Itwas elicited by counsel for the Union that the witnesshas never seen a writing expelling any member of theAssociation. However, O'Brien, who assumed the manager-ship of the Association on April 1, 1969, stated:Ibelieve there have been letters to members to say thatwe are terminating their membership because ofnonpayment of dues, but there is no form as such. Itwould be a letter from the manager to the member.He states, however, that he has never seen such a letterdirected to Sav-More Food Stores, Inc., or Eberle Builders,or to Eberle himself.Marilyn Peterson, manager of the East Francis Streetstore, has been employed by Respondent since 1959.15 Hertestimony that when the store reopened on March 24, 1967,after Respondent had suffered financial difficulties, all thepersonnel hired "were former employees of ours," standsuncontradicted in the record.16 Peterson testified that afterthe execution of the collective-bargaining agreement on14See Joint Exh 1715Anton Eberle testified thatPetersoninvestedmoneyin the storewhich enabled him to reopen in March 196716 See fn 5 , above17Lyon was employed by the Associationat least untilMarch 21, 1969,because onthat date he wrote a letter to the Union See Joint Exh 16Lyon acknowledged this in his testimony when he stated that he reportedAugust 18,1969 (Joint Exh. 21),Irene Kremer,businessrepresentative of the Union,came to the store,handed herthe newly executed contract and said:"Marilyn, I knowyou are not too interested in this, but I have to bung it toyou.Willyou see thatTony [Eberle] gets it to look over?She said, `Just between you and I,Dannie[O'Brien] hastalked to the Teamsters Union and he is out to get you.' "CharlesR.Lyon,wasmanager of the employers'associationfor 7 yearsuntil"the middle of March"1969.17Among his various duties were handling the labor relationsof the Association,including contract negotiations with theUnion. During the course of his testimony,reference wasmade to Joint Exhibit 16, which is a letter dated March 21,1969, fromLyon toO'Brien,theUnion's secretary-treasurer, in reply to the Union's request for a list of thoseemployers represented by the Association.Lyonin listingthe employers representedby theAssociation included"Savemore Foods." 18When Lyonwas asked at the hearing,why heincluded Respondent"Savemore Foods" in hisletter to the Union but the Union's letter did not list saidRespondent,he replied:"Ido not have the answer to thatbecause it is a part of memory andmy memory,frankly, isnot that conclusive on the matter."Lyon testified that Eberle called him on "severaloccasions" during the month of March 1969,and "wetalkedabout various problems which he had in theoperation of his store."His testimony reads as follows.QWasSav-More a memberof yourassociation atany time,to your knowledge?A.Theywere long-time members of AssociatedIndustries and were members at the time the 1964-1969agreement was negotiated.Theyremainedmembersuntil certain reverses caused them to resign.The date ofthat resignation,Ido not have.Q.You don't know for a fact whether there was anywritten resignation as such,do you?A.No, I do not.Q.Now, when you prepared the letter which isJoint Exhibit 16, were you aware of any membershipapplication fromMr. Eberle or Sav-More Foods formembership in the association?A. I cannot answer that specifically because I donot remember whether there was an applicationspecifically at that time.Q. I would like to show you Respondent's Exhibit2.When you wrote the letter which is Joint Exhibit 16,were you aware of Respondent's Exhibit 2?A. I cannot say that I was or was not.19Anton Eberle, was and is president of Sav-More FoodStores, Inc., and Eberle Builders, Inc., doing business asSav-More Foods Sav-More Foods, Inc., operated sixgrocery stores in November 1959. At that time Eberle hadcollective-bargaining agreements with both the Union into a new job on April I, after resigning as manager of the AssociationMichael O'Brien succeeded Lyon on April I1sSee Joint Exh 12, the Union's letter which does not list Sav-MoreFoods19Resp. Exh 2 is Eberle's application for membership, dated March 5,1969, in the Association, "effective" April 1, 1969 SAV-MOR FOODS43this proceeding and the Teamsters. In 1966, one of hisstores was destroyed by fire, a month later he closed twomore stores and a fourth store was vacated due to a failureto pay the rent so that only one store remained open inDecember 1966. In March 1967, due to his inability to payhisdebts, some of his creditors brought involuntarybankruptcy proceedings against Eberle. In March 1967,Eberle assigned all his assets to the Spokane MerchantsAssociation and an agreement was reached with hiscreditorswhereby he paid $3,000 each month to theSpokaneMerchants Association for the benefit of hiscreditors.Eberle testified that in March 1967, Eberle Builders, Inc.,purchased the store and its equipment, which he nowoperates, from the Spokane Merchants Association for$65,000 to be repaid over a period of years.Eberle's testimony continues as follows: He was not amember of the Association in March 1967, due to hisfinancial situation being so grave that he was unable to payhismonthly association dues and fell into arrears. He didnot recommence paying his dues until March 1969, when hemade application on March 5, to again join the Association,effective as of April 1.20 His testimony continues that hefiledhis application with Otto Warn, Secretary of theAssociation, at which time he told Warn:... I was only interested in the insurance program. Idid not want to authorize him for collective bargaining.Eberle stated he received the Union's letter dated March13, 1969, notifying him of its intention to begin negotiationsfor a new contract which he turned over to his attorney, J.P. Delay, at which time he instructed Delay "to get about a60-day termination of contract." After Attorney Delay sentEberle a copy of the letter which Delay sent to the Union(Joint Exh. 17), Eberle never heard anything further fromthe Union. Nor was he advised, testified Eberle, that theAssociation was engaged in negotiating a contract with theUnion.The last witness who testified was Dannie O'Brien,secretary-treasurer of the Charging Union, who was calledon rebuttal. O'Brien admitted that he had received the letterdatedMarch 31, 1969, from Eberle's attorney whichnotified him that Respondent "does hereby terminate andcancel the present agreements that expire June 1, 1969,effective June 1, 1969," and that he had a conversation withMichael J. O'Brien, manager of the Association, -regardingthis letter which the Union received on April 2nd.21C.CredibilityUnion official Dannie O'Brien's testimony is not creditedthat he did not learn until after the contract was executedonAugust 18, that he first knew Respondent hadwithdrawn from the Association. O'Brien knew Respon-dent was having serious financial reverses. He incrediblytestified that he had no knowledge of Eberle having madean assignment for creditors, then contradicted himself byadmitting he knew the Union had filed a claim against20 See Resp.Exh. 2.21 Joint Exh. 17.22 See, supra andinfra.Eberle for payments due to the Retail Clerks Health andWelfare Fund of which O'Brien was trustee and secretary.22Moreover,O'Brien never claimed when he testified thatEberle's lawyer's letter was ambiguous.The evidence is tothe contrary as evidenced by the Association'smanagernotifying him onJuly 5,1969, that Eberle was notrepresented by the Association in the negotiations whichwere then in progress.D.ContentionsThere is no question of successorship involved here asRespondent admits it is the successor of Sav-More FoodStores, Inc. The only issue to be resolved, therefore, iswhether Respondent effectively withdrew from the mul-tiemployer bargaining unit?The Charging Union's counsel contends that the onlynoticeof any kind received by the Union from theRespondent was the letter of Respondent's attorney datedMarch 31, 1969. (Joint Exh. 17.) However, argues theUnion, that letter on its face makes no mention of anywithdrawal from the multiemployer bargaining unit. Theletter,continues the union counsel in his brief, fails tonotify the Union that Respondent is not a member of theAssociation.". .the only communication," reads thebrief, "is totally deficient on its face to constitute notice ofwithdrawal from a multiemployer bargaining unit."For the reasons hereinafter stated, it is found Respondenteffectivelyand timely notified both the Union andAssociation of its withdrawal from the multiemployerbargaining unit represented by the Association.23 After theRespondent received an individual reopening letter datedMarch 13, 1969, from the Union, Respondent's attorneysent a certified letter on March 31, to the Union, notifyingitthat Eberle and Peterson "terminate and cancel thepresent agreements that expire June 1, 1969, effective June1, 1969.11 This letter was received by the Union on April 2,sixtydays prior to June 1, 1969, as required by theprovisions of the expiring collective-bargaining agreement.Then too, the letter of withdrawal dated March 31, 1969,(Joint Exh. 17) notified the Union prior to the time whennegotiations commenced on April 9, 1969, that it was nolonger represented by the Association. Assuming, as theUnion argues, the language in the March 31 letter, leavesmuch to be desired, which is contrary to the finding madeherein, nevertheless, under the circumstances of this case, itisclear that the Union, as evidenced by its subsequentconduct, knew that Respondent was notifying it of itswithdrawal from the bargaining unit. In fact, when O'Brien,the union official, was asked if he "wonder[ed] what theattorney meant when he sent that letter?", his unequivocalanswer was: "No, I did not."Cogent evidence corroborating this conclusion is theUnion's unaccountably slumberous silence and culpableinaction in the context of the March 31st letter which istantamount not only to a tacit, if not explicit admission,that the Union was in legal intendment, implicitly accedingand assenting to the Respondent's withdrawal notification23As there is no question of successorship, the designation"Respondent" includes Sav-More Food Stores, Inc., and Eberle Builders,Inc., doing business as Sav-More Foods. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDofMarch 31, which was received by the Union on April2nd.24 Furthermore, it would appear that, under suchcircumstances, the law placed an affirmative duty on theUnion to make inquiry of Respondent if there was anydoubt on the Union's part with respect to Respondent'sMarch 31 letter. There was no such uncertainty asevidenced by O'Brien's conduct. Equally probative of theabove finding is the Union's knowledge that the Respon-dentwas experiencing serious financial difficulties asshown by its filing a claim against Respondent when it wasdelinquent in its payments to the employees' health andwelfare fund. The Union also knew that Respondent's sixstores had been reduced through financial difficulties toone and that a new entity was operating the one survivingstore,asmanifested by itsMarch 13th notificationaddressed to "Mr. Tony Eberle or Marilyn Peterson." 25Moreover, it is not without significance that the Union'sletter of March 13, 1969 (Joint Exh. 12), which omittedRespondent's name, appears to indicate that it knewRespondent was no longer represented by the Association.Also corroborative of this finding is the fact that on May13, 1969, the Union mailed a letter addressed to namedemployers but Respondent's name is not included amongthe employers listed, enclosing "a summary of the status ofnegotiations to date" and a notice when the nextnegotiating session would be held.26Itisnot too unreasonable an inference that theAssociation's notation "out of business," opposite Respon-dent's name in its dues register, plus Michael O'Brien'sanswer in reply to a question by Union's counsel, thatAssociation members are terminated for dues delinquency,justifies the finding that Respondent was not an associationmember at that time. The realities of business life wouldseem to lend credence to this inference. Additionalcorroboration for this conclusion is the uncontrovertedevidence that Respondent, during all times relevant herein,attended no meetings, was sent no contract proposals andthe record fails to disclose that Eberle was even aware thatnegotiations were in progress. Moreover, the testimony ofMichael O'Brien, manager of the Association, and theemployers' chief negotiator, that. he did not considerRespondent as being represented in the negotiations isdispositive of the issue as to whether Respondent effectivelywithdrew from the multiemployer bargaining unit, in thecontext of O'Brien's testimony that he told Union Official24 See above, where union officialDann admitted that MichaelO'Brien,theAssociation'smanager,andhehaddiscussedRespondent's lawyer's letter to him25 Joint Exh 1326 See above27 In July,O'Brien,theUnion'sofficial,askedO'Brien,theAssociation'smanager, "Where does Eberle fit into this, are yourepresentingEberle1"When Michael O'Brien asked Eberle, the latterO'Brien in July that "Eberle said that Associate Industrieswasnot to represent him or Sav-More duringthesenegotiations."Seesupra.EquallyrevealingisLyon's testimony, O'Brien's predecessor, that Respon-dent"resigned" from the Association. See above. Infact, it was not until three weeks after the contract wasexecuted that the Union, ina pro formagesture, deliveredthe contract to Respondent and immediately thereaftercommenced picketing its store. It would seem, under suchcircumstances, that the description`pro forma"is not onlyreasonable but warranted in view of the fact that picketingcommenced on September 8, and a charge was filed withthe Regional Office on September 15.Accordingly, it has not been shown by a preponderanceof the evidence, as well as the Union's silence and inactionafter receiving theMarch 31, withdrawal letter, thatRespondent ever authorized the Association to execute theAugust 18, 1969, multi-employer collective-bargainingagreement on its behalf.27 The evidence, on the contrary,indicatesRespondent effectivelywithdrew from thebargaining unit on or about April 2, 1969, and at no timethereafter did it authorize the Association to bargain on itsbehalf. It is concluded, therefore, upon the basis of theentire record, and the applicable law, that the GeneralCounsel has failed to sustain the burden of proving by thenecessary preponderance of all the credible evidence thatthe Respondent was a member of the Association and oneof the employers encompassed within the collective-bargaining unit at any time material to this proceeding. Itfollows, therefore, that the Respondent is not bound by the1969-1972 Spokane Food Agreement as Respondenteffectively withdrew from the Association before negotia-tions began on April 9, 1969. Nor is the Trial Examinerpersuaded that the evidence is sufficiently substantial tosupport a finding that the Respondent's conduct constitut-ed a refusal to bargain within the meaning of Section8(a)(5) of the Act in the light of its effective withdrawalfrom the Association.In view of the foregoing conclusions, and upon the entirerecord, it is found that the evidence is insufficient tosubstantiate or warrant a finding that the Respondentcommitted unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act, and it will, therefore, berecommended that the complaint be dismissed in itsentirety.28notified him that he did not wish to be represented by the Association Itwas then that Union Official O'Brien was informed of Eberle's answer Theunion official's response, according to Michael O'Brien, was "he wouldcontactMr Eberle after the negotiations were over and he would sign acontract or have pickets "21The conventional "Conclusions of Law" which are customarilyrepeated at this point are omitted as they will be found in the body of thisDecision